Per Curiam.

The burden rested upon plaintiffs to show by a fair preponderance of evidence that one Henry Ranger was the duly authorized agent of these defendants, concerning the transactions in question. That question of fact, which was in dispute, in our opinion was clearly and fairly presented to the jury, and they found in favor of defendants. Their verdict, we are convinced after carefully reading the appeal record, was just and reasonable, and should not be disturbed. All of the positive evidence proved that he was not their agent Plaintiffs’ evidence upon that question was merely circumstantial, very weak, and evidently entitled to little weight. Weak as it was, we think, it was entirely discredited by the defendants’ testimony, showing that the social relations existing between the alleged agent and these defendants were sustained and disrupted, as to justify any reasonable person in concluding that they would hardly have selected him as their agent in a business transaction like the one in question.
The judgment must be affirmed, with costs.
Present: Fitzsimons, Ch. J., and Scotchman, J.
Judgment affirmed, with costs.